
	

113 HR 983 IH: Online Communications and Geolocation Protection Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 983
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Ms. Lofgren (for
			 herself, Mr. Poe of Texas, and
			 Ms. DelBene) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, with respect to
		  disclosures to governments by communications-related service providers of
		  certain information consisting of or relating to communications, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Online Communications and Geolocation
			 Protection Act.
		2.Warrant required
			 for contents of communications
			(a)Compelled
			 disclosure of communication contents
				(1)In
			 generalSection 2703 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking in Electronic
			 Storage in the subsection header;
						(ii)by
			 inserting or remote computing service in the first sentence
			 after electronic communication service;
						(iii)by
			 striking that is in electronic storage in an electronic communications
			 system for one hundred and eighty days or less, and inserting
			 that is stored, held, or maintained by that service,; and
						(iv)by
			 striking the final sentence and inserting Within three days after a
			 governmental entity receives such contents from a service provider pursuant to
			 this subsection, the governmental entity shall serve upon, or deliver by
			 registered or first-class mail, or other means reasonably calculated to be
			 effective as specified by the court issuing the warrant to the subscriber,
			 customer, or user a copy of the warrant and a notice that includes the
			 information referenced in section 2705(a)(4)(A) and (B)(i), except that delayed
			 notice may be provided pursuant to section 2705 of this title.;
			 and
						(B)by striking
			 subsection (b).
					(2)Conforming
			 amendmentSection 2703(d) of title 18, United States Code, is
			 amended by striking (b) or.
				(b)Voluntary
			 disclosure of communication contents
				(1)In
			 generalSection 2702(a)(3) of title 18, United States Code, is
			 amended—
					(A)by inserting
			 to any governmental entity the contents of communication covered by
			 subsection (a) of section 2703 or any after
			 divulge;
					(B)by inserting
			 or user after customer; and
					(C)by striking
			 (not including the contents of communications covered by paragraph (1)
			 or (2)).
					(2)Conforming
			 amendmentsSection 2705 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 the subsection heading, by striking 2703(b) and inserting
			 2703(a);
						(ii)in
			 subparagraph (A), by striking court order each place it appears
			 and inserting warrant;
						(iii)in
			 subparagraph (A), by striking 2703(b) and inserting
			 2703(a); and
						(iv)by
			 striking subparagraph (B);
						(B)by striking
			 subsection (a)(3);
					(C)in subsection
			 (a)(4), by striking or by certification by a governmental entity, but
			 only in accordance with subsection (b) of this section.;
					(D)in subsection
			 (a)(5)—
						(i)by
			 inserting after first-class mail, the following: or other
			 means reasonably calculated to be effective as specified by the court issuing
			 the warrant;
						(ii)by
			 striking the process or request and replacing it with
			 warrant; and
						(iii)in
			 subsection (5)(A)(iii), by striking governmental entity or and
			 certification or;
						(E)by striking
			 subsection (a)(6); and
					(F)in subsection
			 (b)—
						(i)by
			 striking when it is not required to notify the subscriber or customer
			 under section 2703(b)(1), or; and
						(ii)by
			 striking subpoena or court order each place it appears.
						3.Geolocation
			 information protection
			(a)In
			 general
				(1)In
			 generalPart 1 of title 18,
			 United States Code, is amended by inserting after chapter 119 the
			 following:
					
						120Geolocation
				information
							
								Sec.
								2601. Definitions.
								2602. Interception and disclosure of geolocation
				  information.
								2603. Prohibition on disclosing geolocation information to
				  governmental entities.
								2604. Prohibition of use of unlawfully obtained geolocation
				  information as evidence.
								2605. Recovery of civil damages and administrative discipline
				  authorized.
							
							2601.DefinitionsIn this chapter:
								(1)Electronic
				communication serviceThe term electronic communication
				service has the meaning given that term in section 2510.
								(2)Electronic
				surveillanceThe term electronic surveillance has
				the meaning given that term in section 101 of the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1801).
								(3)Geolocation
				informationThe term
				geolocation information means, with respect to an individual, any
				information that is not the content of a communication, concerning the location
				of a wireless communication device or tracking device (as that term is defined
				section 3117) that, in whole or in part, is generated by or derived from the
				operation of that device and that could be used to determine or infer
				information regarding the present, prospective, or historical location of the
				individual.
								(4)Geolocation
				information serviceThe term geolocation information
				service means a service that generates or uses geolocation information
				for the provision of a mapping, locational, or directional information service
				to the public, or to such class of users as to be effectively available to the
				public, by or through the operation of any wireless communication
				device.
								(5)Governmental
				entityThe term governmental entity means any
				employee or agent of the United States, or any State or political subdivision
				thereof.
								(6)InterceptThe
				term intercept means the acquisition of geolocation information
				through the use of any electronic, mechanical, or other device.
								(7)Investigative or
				law enforcement officerThe term investigative or law
				enforcement officer means any officer of the United States or of a State
				or political subdivision thereof, who is empowered by law to conduct
				investigations of, or to make arrests for, offenses enumerated in this chapter,
				and any attorney authorized by law to prosecute or participate in the
				prosecution of such offenses.
								(8)Remote computing
				serviceThe term remote
				computing service has the meaning given that term in section
				2711.
								(9)StateThe
				term State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
				the United States.
								(10)Wireless
				communication deviceThe term wireless communication
				device means any device that enables access to, or use of, an electronic
				communication system or service, remote computing service, or geolocation
				information service, if that device utilizes a radio signal or other wireless
				connection to access or use such system or service, including any mobile
				telephone, global positioning system receiving device, mobile computer, or
				other similar or successor device.
								(11)Covered
				serviceThe term
				covered services means electronic communication service, remote
				computing service, or geolocation information service.
								2602.Interception
				and disclosure of geolocation information
								(a)In
				generalExcept as otherwise provided in this chapter, it shall be
				unlawful for any governmental entity to—
									(1)intentionally
				intercept, endeavor to intercept, or direct any person to intercept or endeavor
				to intercept, geolocation information pertaining to an individual;
									(2)intentionally
				disclose, or endeavor to disclose, or direct any person to disclose or endeavor
				to disclose geolocation information pertaining to an individual, knowing or
				having reason to know that the information was obtained in violation of this
				subsection; or
									(3)intentionally use,
				or endeavor to use, any geolocation information, knowing or having reason to
				know that the information was obtained in violation of this subsection.
									(b)Exception for
				conducting foreign intelligence surveillanceNotwithstanding any other provision of this
				chapter, it shall not be unlawful for an officer, employee, or agent of the
				United States in the normal course of the official duty of the officer,
				employee, or agent to conduct electronic surveillance, as authorized by the
				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
								(c)Exception for
				consent
									(1)In
				generalIt shall not be unlawful under this chapter for a
				governmental entity to intercept, use, or disclose geolocation information
				pertaining to an individual if that individual has given prior consent to that
				governmental entity for such interception, use or disclosure.
									(2)ChildrenA
				parent or legal guardian of a child may consent on behalf of a child for the
				purposes of paragraph (1).
									(d)Exception for
				public informationIt shall not be unlawful under this chapter
				for a governmental entity to intercept or access geolocation information
				pertaining to an individual through any system that is configured so that such
				information is readily accessible to the general public.
								(e)Exception for
				emergency assistanceIt shall not be unlawful under this chapter
				for any investigative or law enforcement officer or other emergency responder
				to intercept, access, use, or disclose geolocation information pertaining to an
				individual if such information is used—
									(1)to respond to a
				request made by such individual for assistance; or
									(2)to assist the
				individual in circumstances in which it is reasonable to believe that the life
				or safety of the individual is in jeopardy.
									(f)Exception for
				warrant
									(1)In
				generalA governmental entity
				may intercept geolocation information or require the disclosure of geolocation
				information by a provider of covered services only pursuant to a warrant issued
				by a court of competent jurisdiction using the procedures described in the
				Federal Rules of Criminal Procedure (or, in the case of a State court, issued
				using State warrant procedures), or as otherwise provided in this chapter or
				the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
				seq.).
									(2)Court of
				competent jurisdictionFor the purposes of this subsection, the
				term court of competent jurisdiction includes—
										(A)any district court
				of the United States (including a magistrate judge of such a court) or any
				United States court of appeals that—
											(i)has jurisdiction
				over the offense being investigated;
											(ii)is in or for a
				district in which the provider of a geolocation information service is located
				or in which the geolocation information is stored; or
											(iii)is acting on a
				request for foreign assistance pursuant to section 3512 of this title;
				or
											(B)a court of general
				criminal jurisdiction of a State authorized by the law of that State to issue
				search warrants.
										(g)Emergency
				situation exception
									(1)In
				generalNotwithstanding any other provision of this chapter, any
				investigative or law enforcement officer, specially designated by the Attorney
				General, the Deputy Attorney General, the Associate Attorney General, or by the
				principal prosecuting attorney of any State or subdivision thereof acting
				pursuant to a statute of that State, may intercept or use geolocation
				information if—
										(A)such officer
				reasonably determines that an emergency situation exists that—
											(i)involves—
												(I)immediate danger
				of death or serious physical injury to any individual;
												(II)conspiratorial
				activities threatening the national security interest; or
												(III)conspiratorial
				activities characteristic of organized crime; and
												(ii)requires
				geolocation information be intercepted or used before an order authorizing such
				interception or use can, with due diligence, be obtained;
											(B)there are grounds
				upon which an order could be entered to authorize such interception or use;
				and
										(C)an application for
				an order approving such interception or use is made within 48 hours after the
				interception or use has occurred or begins to occur.
										(2)Failure to
				obtain court order
										(A)Termination of
				acquisitionIn the absence of an order, an interception or use of
				geolocation information carried out under paragraph (1) shall immediately
				terminate when the information sought is obtained or when the application for
				the order is denied, whichever is earlier.
										(B)Prohibition on
				use as evidenceIn the event such application for approval is
				denied, the geolocation information shall be treated as having been obtained in
				violation of this chapter and an inventory shall be served on each individual
				who is reasonably able to be contacted and to whom any such geolocation
				information pertains.
										2603.Prohibition on
				disclosing geolocation information to governmental entities
								(a)In
				generalExcept as provided in
				subsection (b), a person providing covered services shall not intentionally
				disclose to any governmental entity geolocation information pertaining to an
				individual.
								(b)ExceptionsA person providing covered services may
				disclose geolocation information—
									(1)as otherwise
				authorized in subsections (b) through (g) of section 2602;
									(2)with the lawful
				consent of—
										(A)the individual to
				whom the geolocation information pertains; or
										(B)the parent or
				guardian of a child to whom the geolocation information pertains;
										(3)as permitted under section 222(d)(4) of the
				Communications Act of 1934 (47 U.S.C. 222(d)(4)); or
									(4)which was
				inadvertently obtained by the service provider and which appears to pertain to
				the commission of a crime, if such disclosure is made to a law enforcement
				agency.
									2604.Prohibition of
				use of unlawfully obtained geolocation information as evidenceIf any geolocation information has been
				intercepted, used, or disclosed in violation of this chapter, no part of such
				information and no evidence derived therefrom may be received in evidence in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, officer, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or a political subdivision thereof,
				except in a civil action to obtain relief for a violation of this
				chapter.
							2605.Recovery of
				civil damages and administrative discipline authorized
								(a)In
				generalAny individual whose
				geolocation information is intentionally disclosed or used in violation of this
				chapter may in a civil action recover such relief as may be appropriate from
				the person, other than the United States, which engaged in that
				violation.
								(b)ReliefIn an action under this section,
				appropriate relief includes—
									(1)such preliminary
				and other equitable or declaratory relief as the court may deem
				appropriate;
									(2)damages under subsection (c) and punitive
				damages as the court may deem appropriate; and
									(3)a reasonable
				attorney's fee and other litigation costs reasonably incurred.
									(c)Computation of
				damagesThe court may assess
				as damages under this section whichever is the greater of—
									(1)the sum of the
				actual damages suffered by the plaintiff; or
									(2)statutory damages
				of whichever is the greater of $100 a day for each day of violation or
				$10,000.
									(d)DefenseIt is a defense against any civil action to
				obtain relief for a violation of this chapter that the defendant acted in a
				good faith reliance on—
									(1)a warrant or court
				order, grand jury subpoena, legislative authorization, or statutory
				authorization; or
									(2)a reasonable
				determination that an exception under section 2602 permitted the conduct
				complained of.
									(e)LimitationA
				civil action under this section may not be commenced later than two years after
				the date upon which the claimant first has a reasonable opportunity to discover
				the violation.
								(f)Administrative
				disciplineIf a court or appropriate department or agency
				determines that the United States or any of its departments or agencies has
				violated any provision of this chapter, and the court or appropriate department
				or agency finds that the circumstances surrounding the violation raise serious
				questions about whether or not an officer or employee of the United States
				acted willfully or intentionally with respect to the violation, the department
				or agency shall, upon receipt of a true and correct copy of the decision and
				findings of the court or appropriate department or agency promptly initiate a
				proceeding to determine whether disciplinary action against the officer or
				employee is warranted. If the head of the department or agency involved
				determines that disciplinary action is not warranted, such head shall notify
				the Inspector General with jurisdiction over the department or agency concerned
				and shall provide the Inspector General with the reasons for such
				determination.
								.
				(2)Clerical
			 amendmentThe table of chapters for part 1 of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 119 the
			 following:
					
						
							120.
				  Geolocation
				  information2601
						
						.
				(3)Conforming
			 amendmentsSection 3512(a) of title 18, United States Code, is
			 amended—
					(A)in paragraph
			 (2)—
						(i)by
			 redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and
			 (E), respectively; and
						(ii)by
			 inserting after subparagraph (A) the following:
							
								(B)a warrant or order
				for geolocation information or records related thereto, as provided under
				section 2602 of this
				title;
								.
						(b)Requirement for
			 search warrants To obtain geolocation informationRule 41(a) of
			 the Federal Rules of Criminal Procedure is amended—
				(1)in paragraph
			 (2)(A), by striking the period at the end and inserting a comma and
			 including geolocation information.; and
				(2)by adding at the
			 end the following:
					
						(F)Geolocation
				information has the meaning given that term in section 2601 of title 18,
				United States
				Code.
						.
				(c)Statement of
			 exclusive means of obtaining geolocation information
				(1)In
			 generalNo person may obtain
			 the geolocation information of a person for protective activities or law
			 enforcement or intelligence purposes except pursuant to a warrant issued
			 pursuant to rule 41 of the Federal Rules of Criminal Procedure, as amended by
			 subsection (b), or the amendments made by this section, or the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
				(2)Geolocation
			 information definedIn this subsection, the term
			 geolocation information has the meaning given that term in section
			 2601 of title 18, United States Code, as amended by subsection (a).
				
